DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 9/30/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 8-12 have been withdrawn and should be cancelled in the next office action.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "the," and "comprised"
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprised" in line 2 from the bottom).  Correction is required.  See MPEP § 608.01(b). Additionally, the abstract of the disclosure is objected to because it is not within the range of 50 to 150 words in length.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what the word “substantially” is intended to encompass. Also, the term “substantially” is indefinite since the resulting claim 1 does not clearly set forth the meets and bounds of the patent protection desired.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avril (4,383,379).
Avril discloses in Figs. 1-6, an apparatus 20 comprising a milling tube having an outer tube  54 and an inner tube110 axially aligned with and contained within the outer tube 54, the inner tube 110 having a diameter less that a diameter of the outer tube 54 to thus define a mixing space between the inner and outer tubes (Fig. 2), at least one of the inner and outer tubes adapted to rotate relative to the other,  an inlet (148 and 122) a plurality of inner tube projections projecting radially outward from a surface of the inner tube 110 toward the outer tube 54; d. a plurality of outer tube projections 164 projecting radially inward from a surface of the outer tube 54 toward the inner tube 110 whereby the milling tube facilitates the separation/milling of the sand and gravel (capable of processing asphalt).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Avril in view of Eroskey et al (4,580,734).
Avril discloses most of the elements of these claim including an inlet for cold air (col. 4 lines 44-49 stating that “exhaust fan (not shown) can be connected to the vent stack 138 for drawing air through the space between the inner and outer cylinders to aid in cooling the sand-gravel mixture”). Avril may not disclose abrasive coating.
Eroskey et al teaches that it is conventional to include abrasive coating/abrasive resistant liner 20 on the inner surface of a grinding/mixing drum/shell to protect the surface from wearing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Eroskey et al to provide the inner surface of the drum of Avril device with abrasive coating/abrasive resistant liner in order to protect the surface from wearing.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Avril in view of Eroskey et al as applied to claims 2 and 4-7 above and further in view of Vargo, Jr. (4,315,605).
Modified device of Avril has most of the elements of this claim but for wire rope projections.
Vargo, Jr. teaches that it is conventional to use wire rope projections 20 to process material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Vargo, Jr to further replace the projections in the modified device of Avril with the wire rope projections disclosed by Vargo, Jr to provide an alternative way to process/separate material. Additionally, both projections disclosed by Vargo, Jr and that of Avril are considered to be alternative . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose different types of drum mill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725